Citation Nr: 1531463	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  10-44 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs non-service connected pension benefits, to include the validity of the debt.

(The issues of entitlement to service connection for a left hand disorder, lumbar spine disorder, psychiatric disorder including posttraumatic stress disorder, right hand disorder, and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Penelope B. Gronbeck, Attorney at Law 


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from March 1974 to January 1975.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the Committee on Waivers and Compromises (Committee) in St. Paul, Minnesota.  

As indicated on the title page, the Veteran has another appeal before the Board.  That appeal originates from a different agency of original jurisdiction and involves issues dependent on different law and facts.  Those issues are the subject of a separate decision. See BVA Directive 8430, paragraph 14.   

The Board finds that in the Veteran's August 2010 notice of disagreement, the Veteran challenged the validity of the debt in addition to indicating he could not repay the debt.  When the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  As such, the issue has been recharacterized to include both the matter of entitlement to a waiver of payment, as well as the propriety of the creation of the debt.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future review of this appellant's case must consider the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal arises from an overpayment of nonservice connected pension benefits that occurred from approximately January 2010 to April 2010.  The Veteran was incarcerated at this time, yet nonservice-connected pension benefits continued to be remitted on his behalf, resulting in an overpayment.  In the July 2010 decision on appeal, the Committee stated that the overpayment amount was $2462.50.  VBMS Entry July 12, 2010.  The amount has been subsequently adjusted numerous times.

In January 2011, the amount of the debt was recalculated and increased to $4432.50.  VBMS Entry January 20, 2011.  However, due to multiple findings of forgery involving the endorsement and negotiation of the checks in question by the United States Department of the Treasury, the amount of the debt was then reduced on several occasions in 2011.  See, e.g., VBMS Entries May 27, 2011, June 21, 2011, July 11, 2011, and December 14, 2011.  As of May 2012, the overpayment debt appeared to be $492.50.  VBMS Entry May 10, 2012.  However, the record indicates the Veteran is now again receiving benefits.  See, e.g., VBMS Entries October 11, 2012.  A current audit must be undertaken to determine what, if any, amount is currently owed by the Veteran.  In doing so, each and every fraudulent transaction involved in the creation of the debt must be clearly identified for the record. 

Accordingly, the case is REMANDED for the following action:

1.  Conduct an audit of the Veteran's account for the period of the overpayment.  This audit should reflect, on a month-by-month basis, the amounts remitted on the Veteran's behalf.  Each and every amount that was remitted and later found subject to forgery should be clearly identified.  The audit should include the amount of the overpayment, if any, that may have been already repaid by the Veteran, and the amount of any debt remaining should be clearly documented.  A copy of the written audit should be associated with the record and provided to the Veteran and his representative. 

2.  If an overpayment is found to have been properly created and a debt currently remains, the Veteran should be allowed an opportunity to submit additional evidence pertinent to his request for waiver of recovery of the assessed overpayment, including a current and complete financial status report, providing all current income, expenses, and assets.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence, to include both the validity of the debt, and the Veteran's entitlement to waiver of recovery of overpayment.  If the benefit sought remains denied, the Veteran and his representative must be provided a SSOC.  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

